Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the third division of this court in Camera Specialty Company, Inc. v. United States, 42 Cust. Ct. 386, Abstract 63085. The conclusion therein, and the judgment issued pursuant thereto, were to the effect that the protests had been prematurely filed and the matters were remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law. (28 U.S.C. § 2636(d).)
The case has been submitted on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED hy and between counsel for the plaintiffs and the Assistant Attorney General for the United States;
That the merchandise consists of cameras and eases appraised at $11.65 for camera and ease, but held by the court in Abstract 63085 to be subject to appraisement separately according to the value of each class of article.
That the market value or the price of the cameras and eases herein at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise *400in condition packed ready for shipment to the United States was as set forth below:
Value — each Entry No. and date Protest No. Cameras Cases
106814 5/25/63 292769-K/724 $10.15 $1.50
776304 11/5/54 313967-K/9713 10.15 1.50
854375 3/26/54 313975-K/11302 10.15 1.50
94380 1/19/53 314023-K/20963 10.15 1.50
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the above remands of protests be submitted for decision upon this stipulation, the cases being limited to the merchandise appraised at $11.65 for camera and case.
On the agreed facts, I find, that the proper basis for appraisement of the articles in question, as hereinabove identified, is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value for each class of merchandise is as set forth in the stipulation of submission embodied herein.
Judgment will be rendered accordingly.